            Case 2:20-cv-01516-RAJ-BAT Document 19 Filed 04/09/21 Page 1 of 1




 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5
     TRISTATE ROOFING INC,
 6
                                Plaintiff,                CASE NO. 2:20-cv-01516-RAJ-BAT
 7
             v.                                           ORDER GRANTING JOINT
 8                                                        REQUEST TO EXTEND INITIAL
     PROROOFING INC,                                      SCHEDULING DATES
 9
                                Defendant.
10

11          Pursuant to the parties’ Joint Request to Extend Initial Scheduling Dates (Dkt. 18) and for

12   good cause shown, the Court GRANTS the request and amends the April 1, 2021 Order (Dkt.

13   17), as follows:

14                         Event                              Previous               New Dates
                                                               Dates
15
      Deadline for Fed. R. Civ. P. 26(f)                      4/29/2021               5/21/2021
      Conference:
16
      Initial Disclosures Pursuant to Fed. R. Civ. P.         5/13/2021               6/04/2021
17    26(a)(1)
      Combined Joint Status Report and Discovery
18    Plan as Required by Fed. R. Civ.                        5/27/2021               6/17/2021
      P. 26(f) and Local Civil Rule 26(f)
19

20
            DATED this 9th day of April, 2021.
21

22                                                       A
                                                         BRIAN A. TSUCHIDA
23                                                       United States Magistrate Judge



     ORDER GRANTING JOINT REQUEST TO
     EXTEND INITIAL SCHEDULING DATES - 1
